DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered. It should be noted that claims 1, 6, and 27 have been amended.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachowiak 4,768,933.
Stachowiak discloses, regarding claim 1, a pump fluid end assembly 10 comprising: a housing 11 defining a pump port (see port in 11 which receives 16) configured to be coupled to a pump, an inlet lumen (see cavity in 11 which receives 25 in Fig. 1) in fluid communication with the pump port, and an outlet lumen (see cavity in 11 which receives 26) in fluid communication with the pump port; an inlet check valve 25 (combination of elements 35-38) disposed in the inlet lumen and configured to permit fluid to flow into the housing 11 through the inlet lumen, and to prevent fluid from flowing out of the housing 11 through the inlet lumen; where the inlet check valve 25 comprises a first retainer plate (top plate portion of 36 in Fig. 2) having a first end and a first plurality of radially-extending arms 58 spaced apart from the first end of the first retainer plate (36), the first plurality of radially-extending arms 58 each having a shoulder (the shoulders are the different segments of segmented flange 56) at their radial ends, an outlet check valve 26 (combination of elements 35-38) disposed in the outlet lumen and configured to permit fluid to flow out of the housing 11 through the outlet lumen, and to prevent fluid from flowing into the housing 11 through the outlet lumen; where the outlet check valve 26 comprises a second retainer plate (top plate portion of 36) having a first end and a second plurality of radially-extending arms 58 spaced apart from the first end of the second retainer plate (36), the second plurality of radially-extending arms 58 each having a shoulder (the shoulders are the different segments of segmented flange 56) at their radial ends; an inlet block 13 defining an inlet 19 and removably coupled to the housing 11 such that: the inlet 19 is in fluid communication with the inlet lumen of the housing 11 (clearly shown in Fig. 1); where the shoulders (the segments of flange 56) of the first plurality of radially-extending arms 58 of the first retainer plate (36) of the inlet check valve 26 are coupled to the inlet block 13 (via 35); and where removal of the inlet block 13 from the housing permits removal of the inlet check valve 25; and an outlet block 14 defining an outlet 21 and removably coupled to the housing 11 such that: the outlet 21 is in fluid communication with the outlet lumen of the housing 11 (clearly shown in Fig. 1); where the shoulders (the segments of flange 56) of the second plurality of radially-extending arms 58 of the second retainer plate (36) of the outlet check valve 26 are coupled to the outlet block 14 (via 35); and where the outlet check valve is configured such that removal of the outlet block 14 from the housing 11 permits removal of the second retainer plate (36) independently of other component(s) (see how the removal of element 14 would allow for the removal of element 36 independently of element 35; best shown in Fig. 2) of the outlet check valve 26; Re claim 2, wherein at least one of the inlet block 13 and outlet block 14 is coupled to the housing 11 with a threaded or bolted connection (threads within 11) and held in place with a fastener 33; Re claim 4, where the inlet check valve 25 comprises: a first valve seat 35 coupled to the inlet block 13, the first valve seat 35 having a first valve seat shoulder 40 and a first valve seat lumen 39 configured to be in fluid communication with the inlet lumen of the housing 11 when the inlet check valve 25 is in an open configuration; a first valve 37 having a first valve shoulder 50 and an end spaced apart from the first valve shoulder 50, the first valve 37 configured to prevent fluid communication between first valve seat lumen 39 and the inlet lumen of the housing 11 when the inlet check valve 25 is in a closed configuration, the closed configuration including mating the first valve shoulder 50 with the first valve seat shoulder 40; a first biasing spring 38 having a first end and a second end spaced apart from the first end, the first end of the first biasing spring 38 configured to be coupled to the end of the first valve 37 and to bias the inlet check valve 25 into the closed configuration; where the first end of first retainer plate (36) is configured to be coupled to the second end of the first biasing spring 38, the first biasing spring 38 further configured to bias the shoulders (56) of the radial ends of the first plurality of radially-extending arms 58 into mating contact with an inner shoulder of the housing 11 (clearly shown in Fig. 1); wherein the first retainer plate (36) does not block fluid communication between the inlet 19 and the inlet lumen of the housing 11; Re claim 5, where the outlet check valve 26 comprises: a second valve seat 35 coupled to the outlet block 14, the second valve seat 35 having a second valve seat shoulder 40 and a second valve seat lumen 39 configured to be in fluid communication with the outlet lumen of the housing 11; a second valve 37 having a second valve shoulder 50 and an end spaced apart from the second valve shoulder 50, the second valve 37 configured to prevent fluid flow through the outlet check valve 26 when the outlet check valve 26 is in a closed configuration, the closed configuration including mating the second valve shoulder 40 with the second valve seat shoulder 50; a second biasing spring 38 having a first end and a second end spaced apart from the first end, the first end of the second biasing spring 38 configured to be coupled to the end of the second valve 37 and to bias the outlet check valve 26 into the closed configuration; where the first end of second retainer plate 36 is configured to be coupled to the second end of the second biasing spring 38, the second biasing spring 38 further configured to bias the shoulders (56) of the radial ends of the second plurality of radially-extending arms 58 into mating contact with an inner shoulder of the outlet block 14 (clearly shown in Fig. 1); wherein the second retainer plate 36 does not prevent fluid flow through the outlet 21; Re claim 8, further comprising a working fluid end cylinder 12 coupled to the housing 11 with an outlet of the working fluid end cylinder in fluid communication with the pump port (clearly shown in Fig. 1).
Stachowiak discloses, regarding claim 27, an assembly 10 comprising: a housing 11 defining a fluid chamber 17; and a valve block 13 defining a lumen 19 and removably coupled to the housing 11 such that the lumen 19 is in fluid communication with the fluid chamber 17 of the housing 11 and removal of the valve block 13 from the housing permits removal of a check valve 25 (combination of elements 35-38), where the check valve 25 comprises a retainer plate (top plate portion of 36 in Fig. 2) having a first end and a plurality of radially-extending arms 58 spaced apart from the first end of the retainer plate (36), the plurality of radially-extending arms 58 each having a shoulder (the shoulders are the different segments of segmented flange 56) at their radial ends, where the shoulders (the segments of flange 56) of the plurality of radially-extending arms 58 of the retainer plate (36) of the check valve 25 are coupled to the valve block 13, and where the check valve 25 is configured to permit fluid flow into or out of the fluid chamber 17 of the housing 11 when in an open configuration and to prevent fluid flow into or out of the fluid chamber 17 of the housing 11 when in a closed configuration; and where the check valve 25 is configured such that removal of the valve block 13 from the housing 11 permits removal of the retainer plate (36) independently of other component(s) of the check valve 25 (see how the removal of element 13 would allow for the removal of element 36 independently of element 35; best shown in Fig. 2); Re claim 29, where the valve block 13 is configured to be coupled to a manifold 35 or conduit via a hammer union or threaded connection (see threaded bolts 33); Re claim 30, where the check valve 25 comprises: a valve seat 35 coupled to the valve block 13, the valve seat 35 having a valve seat shoulder 40 and a valve seat lumen 39 configured to be in fluid communication with the fluid chamber 17 of the housing 11; a valve 37 having a valve shoulder 50 and an end spaced apart from the valve shoulder 50, the valve 37 configured to prevent fluid flow through the check valve when the check valve 25 is in the closed configuration, the closed configuration including mating the valve shoulder 50 with the valve seat shoulder 40; a biasing spring 38 having a first end and a second end spaced apart from the first end, the first end of the biasing spring configured to be coupled to the end of the valve 37 and to bias the check valve 25 into the closed configuration; where the first end of retainer plate (36) is configured to be coupled to the second end of the biasing spring 38, the biasing spring further configured to bias the shoulders (56) of the radial ends of the plurality of radially-extending arms 58 into mating contact with an inner shoulder of the housing 11 (clearly shown in Fig. 1); wherein the retainer plate (36) does not prevent fluid flow through the valve block 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak 4,768,933 in view of Yohpe 3,373,695.
Stachowiak discloses the invention as discussed above. However, Stachowiak does not teach the inlet block further comprising a flange, the flange configured to couple to a fitting with a plurality of bolts.
Yohpe teaches a pump fluid end assembly 15 comprising: a housing 29 defining a pump port (see port in 29 which receives 66) configured to be coupled to a pump, an inlet lumen (see cavity which receives 31 in Fig. 3) in fluid communication with the pump port, and an outlet lumen (see cavity which receives 49) in fluid communication with the pump port; an inlet check valve 36 disposed in the inlet lumen and configured to permit fluid to flow into the housing 29 through the inlet lumen, and to prevent fluid from flowing out of the housing through the inlet lumen; an outlet check valve 53 disposed in the outlet lumen and configured to permit fluid to flow out of the housing 29 through the outlet lumen, and to prevent fluid from flowing into the housing 29 through the outlet lumen; an inlet block (combination of elements 25 and 31) defining an inlet (see bore in 25) and removably coupled to the housing 29 such that: the inlet is in fluid communication with the inlet lumen of the housing 29 (clearly shown in Fig. 3); and removal of the inlet block (25, 31) from the housing permits removal of the inlet check valve 36; and an outlet block (combination of elements 45 and 49 in Fig. 3) defining an outlet (see bore in 45) and removably coupled to the housing 29 such that: the outlet is in fluid communication with the outlet lumen of the housing 29 (clearly shown in Fig. 3); and removal of the outlet block (45, 49) from the housing permits removal of the outlet check valve 53; Re claim 3, wherein the inlet block (25, 31) further comprises a flange 25, the flange 25 configured to couple to a fitting 19 with a plurality of bolts 26/27.
Yohpe teaches an assembly 15 comprising: a housing 29 defining a fluid chamber 42; and a valve block (combination of elements 25 and 31) defining a lumen (see bore in 25) and removably coupled to the housing 29 such that the lumen is in fluid communication with the fluid chamber 42 of the housing 29 and removal of the valve block (25, 31) from the housing permits removal of a check valve 36, where the check valve 36 is configured to permit fluid flow into or out of the fluid chamber 42 of the housing 29 when in an open configuration and to prevent fluid flow into or out of the fluid chamber 42 of the housing 29 when in a closed configuration; Re claim 28, wherein the valve block (25, 31) further comprises a flange 25, the flange configured to couple to a fitting 19 with a plurality of bolts 26/27.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the fluid end inlet block of Stachowiak by implementing an inlet block with a flange, as taught by Yohpe, because this flanged arrangement is simply a variant to the arrangement shown in Stachowiak.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak 4,768,933 in view of Richardson 6,899,358.
Stachowiak discloses the invention as discussed above, as well as an outlet port of an outlet passage 22 being disposed a first end of outlet block 14, and the first end of the outlet block 14 being spaced apart from the outlet lumen (see cavity in 11 which receives 26) of the housing 11. However, Stachowiak does not teach the fluid end assembly comprising: a hammer union fitting having a fitting lumen, the hammer union fitting coupled to a first end of outlet block such that the fitting lumen is in fluid communication with the outlet; where the hammer union fitting has a proximal end coupled to the outlet block and a distal end with a hammer union connection configured to be coupled to an outlet manifold or conduit.
Richardson (see Fig. 1) teaches, regarding claim 6, a hammer union fitting 10 having a fitting lumen (within 18 and 36); where the hammer union fitting 10 has a proximal end for coupling to a threaded bore (via 20) and a distal end with a hammer union connection 16 configured to be coupled to an outlet manifold or conduit 36.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the fluid end outlet block 14 of Stachowiak by implementing the hammer union fitting 10 of Richardson onto the first end of outlet block (see port for passage 22 on 14 of Stachowiak) such that the fitting lumen is in fluid communication with the outlet (21 of Stachowiak) in order to provide a secure outlet conduit on the outlet block for distributing the pumped fluid to a desired location. 
Re claim 7, Stachowiak, as modified, teaches the fitting (element 10 in Richardson Fig. 1) of is threaded (via threads 20 in Richardson) into the outlet block (into the passage 22 within 14 of Stachowiak).

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claim 1 and 27: Applicant argues that Stachowiak fails to disclose “where the [] check valve is configured such that removal of the [] block from the housing permits removal of the [] retainer plate independently of other component(s) of the outlet check valve.” The Examiner respectfully disagrees and would first like to point out that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. Furthermore, even though the spring cage 36 has a snap-type attachment to the seat disc 35, it does not mean these elements cannot be separated. This is clearly shown in Figure 2. Therefore, the Examiner maintains the rejections of claims 1, 2, 4, 5, 8, 27, 29, and 30 as being anticipated by Stachowiak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746